
	

113 SRES 23 IS: Expressing the sense of the Senate that a postage stamp should be issued to commemorate the 500th anniversary of Juan Ponce de Leon landing on Florida.
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Nelson submitted the
			 following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that a
		  postage stamp should be issued to commemorate the 500th anniversary of Juan
		  Ponce de Leon landing on Florida.
	
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp to commemorate the 500th
			 anniversary of Juan Ponce de Leon landing on Florida; and
			(2)the Citizens’
			 Stamp Advisory Committee of the United States Postal Service should recommend
			 to the Postmaster General that such a stamp be issued.
			
